Exhibit 10.5

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
this 21st day of March, 2016, between MERIDIAN BIOSCIENCE, INC., an Ohio
corporation having its principal place of business in Cincinnati, OH (the
“Company”) and AMY WINSLOW (the “Executive”).

RECITALS

WHEREAS, Company intends to acquire Magellan Biosciences, Inc., a Delaware
corporation (“Magellan”) through a merger transaction (the “Transaction”);

WHEREAS, Executive is the President and Chief Executive Officer of Magellan
prior to the closing of the Transaction;

WHEREAS, the Company is engaged in the business of selling diagnostic test kits,
purified reagents and biopharmaceutical enabling technologies, which, along with
any other products, services or activities offered or performed by the Company
during the term of Executive’s employment with the Company, is herein defined as
its “Business”;

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to become an Executive and to provide services as the Executive Vice President
of the Company and President and Chief Executive Officer of Magellan on behalf
of Company on the terms set forth in this Agreement, contingent upon the closing
of the Transaction.

NOW, THEREFORE, in consideration of the foregoing, and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

ARTICLE I.

SERVICES AND TERM

1.1 Term. Contingent upon and effective as of the closing of the Transaction,
and subject to the termination provisions set forth in Article III, the Company
will employ the Executive and the Executive accepts employment with the Company
for an initial term of three (3) years (the “Term”). Thereafter, the term of
this Agreement automatically shall be extended for additional periods of one
(1) year, unless either party provides the other party with written notice of
its intent not to renew this Agreement at least one hundred twenty
(120) calendar days before the termination date.

1.2 Services. During the Term the Executive will serve as Executive Vice
President of the Company and President and Chief Executive Officer of Magellan
and will be primarily responsible for managing the business and operations of
Magellan and such other duties and responsibilities as are reasonably determined
from time to time by the Company. The Executive’s principal place of employment
shall be Billerica, Massachusetts.

1.3 Other Work or Employment. Executive shall devote Executive’s entire time,
attention and energies to the business of the Company and shall not, during the
Term of



--------------------------------------------------------------------------------

Executive’s employment with the Company, be engaged in any other business
activity pursued for gain, profit or other pecuniary advantage, without the
express permission of the Chief Executive Officer of the Company. Executive also
shall disclose in writing any and all past, current or future ownership interest
in any business activity pursued by Executive for gain, profit or other
pecuniary advantage, excluding passive investment of publically traded
companies.

ARTICLE II.

COMPENSATION PACKAGE

2.1 Base Salary. During the Term, the Company will pay Executive an initial
annual base salary equal to Three Hundred Thirty Thousand Dollars ($330,000.00).
Beginning on January 1, 2017, the Company shall review Executive’s annual base
salary at least annually and may be adjusted each succeeding year as determined
by the Company, but in no event reduced below an annual base salary of Three
Hundred Thirty Thousand Dollars ($330,000.00). The Executive’s base salary shall
be payable in accordance with the normal payroll procedures of the Company.

2.2 Bonus Opportunity. During the Term, in addition to the base salary specified
in Section 2.1, Executive shall be eligible to participate in the Corporate
Incentive Plan, Level 6 in a manner consistent with other executive employees of
Executive’s level at Company. The Corporate Incentive Plan provides a bonus
opportunity of up to one hundred twenty percent (120%) the amount of Executive’s
base salary upon the achievement of certain earnings targets and individual
performance goals established by the Company each year with respect to the
Company’s business and Executive’s performance. For calendar years 2016 and
2017, the performance targets will be based on the performance of Magellan as
outlined below:

(a) For calendar year 2016, minimum achievement of Three Million Four Hundred
Seventy-Five Thousand Dollars ($3,475,000.00) of operating income as adjusted
for known savings as a result of the Transaction and additional incentive
compensation costs, including bonus.

(b) For calendar year 2017, minimum achievement of Five Million Three Hundred
Seventy-Five Thousand Dollars ($5,375,000.00) of operating income as adjusted
for known savings as a result of the Transaction and additional incentive
compensation costs, including bonus.

The operating income target specified in Sections 2.2(a) and (b) above must be
achieved after recording all applicable incentive compensation expense.
Performance targets for fiscal year 2018 and all subsequent fiscal years during
the Term shall be approved by the Board of Directors of the Company.

2.3 Equity. Upon the closing date of the Transaction and commencement of
employment, Executive shall (i) receive a grant of 10,000 stock options under
the 2012 Stock Incentive Plan (“Stock Incentive Plan”), which shall be subject
to a three (3) year pro rata vesting schedule, and shall (ii) receive a pro rata
share (based on the closing date of the Transaction) of a grant of 10,000
time-based restricted stock units under the Stock Incentive Plan which shall be
subject to a three (3) year cliff vesting schedule, requiring Executive to be

 

2



--------------------------------------------------------------------------------

employed with Company at the end of such three (3) year period; and
(iii) receive a pro rata share (based on the closing date of the Transaction) of
a grant of 10,000 performance-based restricted stock units under the Stock
Inventive Plan, which shall be subject to a three (3) year pro rata vesting
schedule, provided the Company attains the net earnings targets for the
applicable period as approved by the Board of Directors of the Company. The
restricted stock units shall include a dividend equivalent feature. Executive
shall be eligible to participate in the Company’s Stock Incentive Plan in a
manner consistent with other employees of the Executive’s level in subsequent
fiscal years.

2.4 Benefit Plans. During the Term, the Executive shall be eligible to
participate in either Executive’s current benefit plans or such medical, health,
retirement, welfare and insurance plans generally made available from time to
time to similarly-situated executives of the Company, whichever are more
favorable. Whichever benefit plans apply, the Executive’s participation is
subject to the plan terms.

2.5 Vacation. During the Term, the Executive shall be entitled to paid vacation
time in accordance with the plans, practices, policies and program applicable to
other Executive Vice President level officers of the Company, but in no event
shall such vacation be less than four (4) weeks per year, beginning on the date
of the closing of the Transaction.

2.6 Automobile. During the Term, Executive shall be eligible for an annual
automobile allowance in the amount of Twelve Thousand Dollars ($12,000.00).

2.7 Business Expenses. The Company will promptly pay or reimburse the Executive
for all reasonable business-related expenses incurred by Executive in connection
with the performance of Executive’s duties hereunder upon presentation of
written documentation, subject, however, to the Company’s reasonable policies
relating to business-related expenses as then in effect from time to time.

2.8 Indemnification. In the event that Executive is made, or threatened to be
made, a party to any legal action or proceeding by reason of the fact that
Executive is or was a director or officer of the Company or serves or served any
affiliate at the request of the Company, Executive shall be entitled, at all
times (including after termination of the Executive for any reason) , to the
benefit of the maximum indemnification and advancement of legal fees and
expenses available from time to time under the Company’s organizational
documents.

ARTICLE III.

TERMINATION OF SERVICES

3.1 Termination. Executive’s employment with the Company may be terminated by
the Company or the Executive, as applicable, at any time prior to the end of the
Term for any of the following reasons:

(a) Cause. The Company may terminate this Agreement and the Executive’s
employment hereunder for Cause. For purposes of this Agreement, “Cause” shall

 

3



--------------------------------------------------------------------------------

mean: (i) Executive’s intentional act of embezzlement, theft, misappropriation
or conversion, or attempted embezzlement, theft, misappropriation, or conversion
of any property, funds or business opportunity of the Company or any of its
subsidiaries or affiliates, or any act constituting a felony (or its equivalent
in any non-United States jurisdiction); (ii) any breach by the Executive of the
Executive’s covenants under Article IV of this Agreement; (iii) any breach by
the Executive of any other material provision of this Agreement which breach is
not cured, to the extent susceptible to cure, within thirty (30) days after the
Company has given written notice to the Executive describing such breach;
(iv) repeated failure or refusal by the Executive without proper cause to
perform any reasonable and lawful directive of the Company or the duties of
Executive’s employment hereunder which continues for a period of thirty
(30) days following notice thereof by the Company to the Executive, including
failure to cooperate with any internal or external investigation of Company’s or
Executive’s business practices; and (v) the Executive’s breach of fiduciary duty
or duty of loyalty to the Company or any of its subsidiaries or affiliates or
any willful misconduct which is materially or substantially injurious to
Company.

(b) Without Cause. The Company may terminate this Agreement without Cause upon
thirty (30) days written notice to the Executive.

(c) For Good Reason. The Executive may terminate this Agreement and Executive’s
employment hereunder for Good Reason if such Good Reason has not been corrected
or otherwise eliminated within thirty (30) days after the receipt by the Company
of written notice from the Executive describing such Good Reason. For purposes
of this Agreement, “Good Reason” shall mean: (i) any material diminution of any
material duties or responsibilities or authority previously assigned to
Executive; (ii) the failure of the Company to perform any of its material
obligations hereunder or under the Stock Incentive Plan including any material
reduction in salary or target bonus; (iii) the Company is sold, merged or
combined with another entity and the Company fails to obtain an agreement from
any successor to the Company to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no succession had taken place, except where such succession occurs by
operation of law; (iv) Executive is directly reporting to someone other than the
Chief Executive Officer of the Company; or (iv) a relocation of Executive’s
principal place of employment by more than thirty (30) miles from Billerica,
Massachusetts.

(d) Without Good Reason. The Executive may terminate this Agreement and
Executive’s employment with the Company without Good Reason upon thirty
(30) days prior written notice to the Company.

(e) Death. This Agreement shall automatically terminate on the death of the
Executive.

(f) Disability. Upon the failure of the Executive to render services to the
Company for a continuous period of six (6) months because of the Executive’s
physical or mental disability or illness, the Company may terminate this
Agreement and the Executive’s employment hereunder, provided such termination
does not otherwise violate applicable law. If there should be a dispute between
the parties as to the Executive’s physical or mental disability, such dispute
shall be settled by the opinion of an impartial reputable physician agreed upon
for such purpose by the parties or their representatives. The certificate of
such physician as to the matter in dispute shall be final and binding on the
parties.

 

4



--------------------------------------------------------------------------------

3.2 Payment on Termination with Cause, Without Good Reason, Death or Disability.
In the event that Executive’s employment is terminated by the Company with
Cause, by the Executive without Good Reason, or by Executive’s Death or
Disability, Executive shall be entitled to receive the following payments less
any required withholdings not later than five (5) business days after the date
of termination:

(a) payment of any earned but unpaid salary accrued through and including the
date of termination;

(b) payment of accrued, but unused, vacation time;

(c) payment of any earned but unpaid bonus amount; and

(d) reimbursement of any unreimbursed business expenses incurred prior to the
date of termination.

3.3 Payment on Termination without Cause or for Good Reason. Subject to the
Executive’s continuing compliance with the covenants contained in Article IV of
this Agreement (the “Covenants”), in the event that the Executive’s employment
is terminated by the Company without Cause or by the Executive for Good Reason
other than for Good Reason as defined in Section 3.1(c)(iii), then the Executive
shall be entitled to receive the following less any required withholdings
following the effective date of the Release referenced below:

(a) payment of any earned, but unpaid salary accrued through and including the
date of termination;

(b) a severance payment in the amount of one (1) year of base salary, paid on
Company’s normal payroll dates;

(c) reimbursement for the total cost of continuation of health coverage
(medical, dental, vision) pursuant to Executive’s election under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
ceasing at the earlier of the end of the one year severance period, or upon
Executive becoming eligible for coverage under a health, dental or vision
insurance plan of a subsequent employer;

(d) payment of accrued, but unused, vacation time;

(e) payment of any earned but unpaid bonus amount; and

(f) reimbursement of any unreimbursed business expenses incurred prior to the
date of termination.

In the event that the Executive’s employment is terminated by the Executive for
Good Reason as defined in Section 3.1(c)(iii) (in connection with a “change in
control event” within the meaning of Section 409A of the Code), then the
Executive shall be entitled to receive the following less any required
withholdings following the effective date of the Release referenced below:

 

5



--------------------------------------------------------------------------------

(a) payment of a lump sum cash payment equal to two (2) times the full amount of
the Executive’s target bonus (as determined by the Company’s Officers’
Performance Compensation Plan, Management incentive program or similar plan, as
the case may be) for the fiscal year of the Company in which the termination
occurs within thirty (30) calendar days after the date on which the termination
occurs;

(b) payment of a lump sum cash payment equal to two (2) times the Executive’s
annual base salary at the rate in effect immediately prior to the termination
within thirty (30) calendar days after the date on which the termination occurs;

(c) payment of accrued, but unused, vacation time;

(d) reimbursement of any unreimbursed business expenses incurred prior to the
date of termination; and

(e) reimbursement for the total cost of continuation of health coverage
(medical, dental, vision) pursuant to Executive’s election under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
ceasing at the earlier of the end of the eighteen (18) month COBRA period, or
upon Executive becoming eligible for coverage under a health, dental or vision
insurance plan of a subsequent employer.

Payment of severance referenced in Section 3.3(b) above is conditional upon
Executive executing and delivering to the Company, and not revoking it, a
general release of all claims Executive may have against the Company and its
owners, directors, and employees in a form reasonably satisfactory to the
Executive and consistent with other releases that the Company has previously
asked other executives of the Company to sign in connection with receiving
payments upon termination of employment (“Release”), at the time required by the
Company and is subject to Executive’s continuing compliance with the covenants
contained in Article IV of this Agreement. Such Release must be executed and
become non-revocable within 60 days of the date of termination. Severance shall
be paid or commence to be paid within 60 days of the date of termination,
following the effectiveness of the Release, but if such 60-day period begins in
one calendar year and ends in the following calendar year, severance shall be
paid or commence to be paid in the second calendar year.

3.4 Parachute Payment. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then Executive’s benefits under this Agreement shall be either

(i) delivered in full, or

(ii) delivered as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax, whichever of the foregoing amounts,

 

6



--------------------------------------------------------------------------------

taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Executive on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. If a reduction in
severance and other benefits constituting “parachute payments” is necessary so
that benefits are delivered to a lesser extent, payments to Executive under this
Agreement which do not constitute nonqualified deferred compensation subject to
Section 409A shall be reduced first, and other payments to Executive shall then
be reduced in the following order: reduction of cash payments, cancellation of
equity awards granted within the twelve (12) month period prior to a “change in
control” (as determined under Code Section 280G) that are deemed to have been
granted contingent upon the change in control (as determined under Code
Section 280G), cancellation of accelerated vesting of equity awards, reduction
of employee benefits.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Section 280G and 4999 of the Code. The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section.

3.5 Section 409A. (a) It is the intention of the parties that the conditions of
Section 3.3 constitute a “substantial risk of forfeiture” within the meaning of
the Treasury Regulations under Section 409A of the Code and that the payments
pursuant to Sections 3.2 and 3.3 above meet the “short-term deferral” exception
or the “separation pay plan” exception under such Treasury Regulations, and the
parties shall interpret this Agreement accordingly.

(b) A termination of employment shall not be deemed to have occurred for
purposes of this Article III unless such termination of employment is also a
“separation from service” within the meaning of Section 409A of the Code. To the
extent that the Executive is a “specified employee” as of the Executive’s
separation from service, and any payments payable hereunder upon the Executive’s
separation from service would be considered deferred compensation subject to
Section 409A of the Code, such amounts will not be paid until the earlier of six
months and one day following the separation from service or upon the Executive’s
death.

(c) Each payment pursuant to this Agreement is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

(d) With regard to any provision of this Agreement that provides for
reimbursement of expenses or in-kind benefits that are subject to Section 409A
of the Code, the following conditions apply: (i) the amount of expenses eligible
for reimbursement, or in-kind

 

7



--------------------------------------------------------------------------------

benefits provided, during any calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits provided, in any other calendar year
(provided this condition shall not apply to an arrangement providing for the
reimbursement of expenses referred to in Section 105(b) of the Code solely
because the arrangement provides for a limit on the amount of expenses that may
be reimbursed under such arrangement over some or all of the period in which the
reimbursement arrangement remains in effect), (ii) the reimbursement of an
eligible expense is made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

ARTICLE IV.

COVENANTS

4.1 New Developments. All ideas, inventions, discoveries, concepts, trademarks
or other developments or improvements, whether patentable or not, conceived by
Executive, alone or with others, at any time during the Term of Executive’s
employment with the Company, whether or not during working hours or on the
Company’s premises, which are within the scope of or related to the business
operations of the Company or that relate to the Company’s work or project,
present, past or contemplated (“New Developments”), shall be and remain the
exclusive property of the Company. Executive shall do all things reasonably
necessary to ensure ownership of such New Developments by the Company, including
the execution of documents assigning and transferring to the Company, all of
Executive’s right, title and interest in and to such New Developments, and the
execution of all documents required to enable the Company to file and obtain
patents, trademarks and copyrights in the United States and foreign countries on
any of such New Developments.

4.2 Return of Property. All files, computer print outs, records, data on any
computer, documents, drawings, specifications, equipment, and similar items
relating to the business of the Company, whether prepared by the Executive or
otherwise coming into Executive’s possession, including, without limitation, any
Proprietary Information, shall remain the exclusive and confidential property of
the Company and shall not be removed from the premises of the Company under any
circumstances whatsoever without prior written consent of the Company.

4.3 Nondisclosure Covenant. In the performance of Executive’s duties under this
Agreement, Executive shall learn trade secrets and confidential information
belonging to the Company. Executive acknowledges that the Company has invested
substantial sums in the development of the Company’s trade secrets, including
but not limited to valuable technical confidential information;

(a) valuable non-technical confidential information, relating to business plans,
purchasing, accounting, marketing and merchandising;

(b) valuable customer information, including customers lists, key customer
contacts, purchasing history and habits, price discounts awarded to customers,
and other information gathered at considerable time and expense to the Company;
and

 

8



--------------------------------------------------------------------------------

(c) other valuable confidential information which has not been published or
disseminated by the Company.

During Executive’s employment with the Company and after termination of that
relationship, Executive will not, directly or indirectly, use, disclose or
communicate to any person or entity any trade secrets of the Company. This
Nondisclosure Covenant has no geographic or territorial restriction or
limitation and applies no matter where the Executive may be located in the
future.

4.4 Noncompetition Covenant.

(a) During the Term of Executive’s employment with the Company, and for a period
of two (2) years after Executive’s employment ends for any reason, Executive
shall not, directly or indirectly, own, manage, operate, join, control, be
employed by, consult with or participate in the ownership, management, operation
or control of, or be connected with (as a stockholder, partner, member, or
otherwise), any business, individual, partner, firm, corporation, or other
entity that engages in the business of testing for heavy metal levels in human
or environmental samples anywhere within the same geographic territory the
Company does business.

(b) During the Term of Executive’s employment with the Company, and for a period
of one (1) year after Executive’s employment ends for any reason, Executive
shall not, directly or indirectly, own, manage, operate, join, control, be
employed by, consult with or participate in the ownership, management, operation
or control of, or be connected with (as a stockholder, partner, member, or
otherwise), any business, individual, partner, firm, corporation, or other
entity that engages in the business of selling diagnostic test kits, purified
reagents and biopharmaceutical enabling technologies, and any other products
and/or services in competition with the Company, other than a business engaged
in testing for heavy metal levels in human or environmental samples as set forth
in subsection (a) above, anywhere within the same geographic territory the
Company does business.

4.5 Nonsolicitation Covenant. During the Term of Executive’s employment with the
Company, and for a period of one (1) year after Executive’s employment ends for
any reason, Executive covenants and agrees that:

(a) Executive shall not, directly or indirectly, sell competitive products or
provide competitive services to any of the Company’s customers or to any
potential customer to whom the Company made a proposal or communicated with in
the prior twelve (12) months. This restriction applies in the geographic
territory where the Company does business; and

(b) Executive shall not, directly or indirectly, (i) induce or attempt to induce
or influence any Executive of the Company to terminate employment with the
Company; (ii) interfere with the relationship between the Company and any
Executive of the Company; or (iii) employ, or otherwise engage as an Executive,
independent contractor or consultant, any Executive of the Company or any person
who was employed by the Company within the prior twelve (12) months, unless
Executive obtains the prior written consent of the Company.

 

9



--------------------------------------------------------------------------------

4.6 Breach of Nondisclosure Covenant or Noncompetition and Nonsolicitation
Covenant. In the event Executive, directly or indirectly, breaches, violates or
fails to fully perform Executive’s obligations under this Article IV, Executive
acknowledges and agrees that such breach will cause immediate and irreparable
harm to the Company in a manner that cannot be measured nor adequately
compensated in damages. The Company and Executive further agree that in the
event of any such breach and in addition to any and all other remedies that it
may have at law or in equity, the Company shall be entitled to temporary,
preliminary and permanent injunctive relief to restrain such breach by
Executive, and to all cost and expenses, including reasonable attorneys’ fees,
for a proceeding brought to obtain such injunctive relief. Nothing contained in
this Section shall restrict or limit in any manner the Company’s right to seek
and obtain any other form of relief, legal or equitable, to which it may be
entitled. Any lawsuit filed for injunctive or declaratory relief under this
Article IV shall be brought only in a state or federal court located in
Cincinnati, Ohio.

ARTICLE V.

GENERAL TERMS

5.1 Arbitration. To have a fair, timely, inexpensive and binding method of
resolving any dispute or difference arising between Executive and the Company,
and its shareholders, directors, officers, Executives and agents, relating to
any terms and conditions of employment or termination of employment, either
party shall, within one year of the date when the dispute or difference first
arose or within one year of when Executive’s employment ends, whichever occurs
first, submit to the Company a written request to have such claim, dispute or
difference resolved through impartial arbitration conducted in accordance with
the American Arbitration Association’s National Rules for the Resolution of
Employment Disputes. The impartial arbitration proceeding shall be the
exclusive, final and binding method of resolving any and all claims between
Executive and the Company.

Examples of disputes subject to arbitration include, without limitation, any
claims under Title VII of the Civil Rights Act of 1964, as amended, the
Americans with Disabilities Act (ADA), the Rehabilitation Act, the Age
Discrimination in Employment Act (ADEA), the Family and Medical Leave Act, the
Fair Labor Standards Act, or any other federal, state and local laws and common
law regarding the termination of employment, discrimination, sexual harassment,
breach of contract, wage-hour disputes, wrongful discharge, public policy
claims, defamation, infliction of emotional distress, interference with
contract, and other torts and physical or mental injury or distress. The
Arbitration provision excludes any claims for workers’ compensation benefits,
unemployment compensation benefits, or any claims for injunctive or declaratory
relief under Article IV of this Agreement.

The cost of the filing fee shall be divided equally between Executive and the
Company, and the arbitrator shall have the authority to reimburse Executive for
that filing fee, if the arbitrator upholds Executive’s claim. In no event shall
the costs of the arbitration, excluding any damages awarded to the Company,
exceed the salary of the Executive for one week.

5.2 Advice to Future Employers. If Executive, in the future, seeks or is offered
employment by any other company, firm, or person that competes with the Company
in any capacity, Executive will provide a copy of this Agreement to the
prospective Employer prior to accepting employment.

 

10



--------------------------------------------------------------------------------

5.3 Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable in any respect, the Company and Executive agree that
such term or provision shall be deemed to be modified to the extent necessary to
permit its enforcement to the maximum extent permitted by applicable law. If any
provision of this Agreement is held to be illegal, invalid, or unenforceable in
any respect, the remainder of this Agreement shall not be affected.

5.4 Assignment. This Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns, and to the benefit of Executive,
Executive’s heirs and legal representatives,, except that Executive’s duties
under this Agreement are hereby expressly agreed to be non-assignable and
non-transferable.

5.5 Governing Law. This Agreement shall be governed by the laws of the state of
Ohio, without regard to the conflict of laws principles thereof.

5.6 Entire Agreement. This Agreement contains the entire agreement of the
parties and supersedes all prior agreements or understandings relating to the
subject matter.

5.7 Amendment. No modification or amendment of any of the terms, conditions, or
provisions of this Agreement may be made unless by written agreement signed by
the Executive and the Company.

5.8 No Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement, and such amounts
shall not be reduced whether or not Executive obtains other employment.

The parties acknowledge that they have read, had the opportunity to ask
questions about, and understand this Agreement.

 

     EXECUTIVE:

                3/21/16

    

    /s/ Amy Winslow

Date      AMY WINSLOW      MERIDIAN BIOSCIENCE, INC.

                3/21/2016

     By:  

    /s/ John A. Kraeutler

Date      Title:  

  CEO

 

11